MARSHALL, C. J.
1. Liberty bonds, bonds of municipalities of other states, and stocks and bonds of corporations organized under the law’s of other states, owned by a non-resident decedent and deposited for safekeeping in this state, are not subject to Ohio inheritance tax laws under Section 5331, General Code, unless such securities are employed in commercial transactions within this state at the time of the death of such decedent.
2. A bond is evidence of an obligation, and a certificate of stock is evidence of ownership of property, but if the owner of bonds and stocks is not a resident of Ohio, and if the obligation of such bond is not enforceable in Ohio, and if such certificate represents ownership of shares of stock in corporations not resident of Ohio, such bonds and stocks are not “property” in Ohio within the meaning of that term as employed in the inheritance tax laws of Ohio.
Judgment affirmed.
Robinson, Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.